                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:20-CR-48-lD




    UNITED STATES OF AMERICA

         v.                                                  ORDER TO DETERMINE
                                                           COMPETENCY OF DEFENDANT
    DAISHON MARQUISE BRYANT




       The motion to determine competency pursuant to Title 18, U.S.C. § 4241, is hereby

allowed. The defendant shall be submitted to the Bureau of Prisons for this examination.

       Because the ends of justice served by this motion outweigh the best interests of the public

and the Defendant in a speedy trial, such period of delay resulting from this evaluation shall be

excluded pursuant to Title 18, U.S.C. § 3161(h)(7)(A).

       SO ORDERED.

       This~ day of December, 2020.



                                                    JAllis c. DEVER rn
                                                    United States District Judge




         Case 5:20-cr-00048-D Document 46 Filed 12/28/20 Page 1 of 1
